Citation Nr: 9916559	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-07 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for status post-
operative internal derangement of the left knee, with 
degenerative joint disease, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for low back pain with 
degenerative joint disease, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
December 1968, and from September 1971 to January 1993.

This appeal arises from a December 1997 rating decision by 
the Department of  Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied increased ratings for the 
conditions noted on appeal.

The veteran's claim for an increased rating for a lower back 
disability is addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal with respect to his 
left knee condition has been obtained by the RO.

2.  The veteran's status post-operative internal derangement 
of the left knee, with degenerative joint disease, is 
currently manifested by slight instability, with functional 
limitation of flexion of the left leg to approximately 90 
degrees attributable to severe degenerative joint disease and 
associated pain and weakness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
status post-operative internal derangement of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5257 
(1998).

2.  The criteria for a separate rating of 10 percent, but no 
greater, for arthritis of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5003 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested an increased rating for internal 
derangement of the left knee, with degenerative joint 
disease, and low back pain with degenerative joint disease.  
Since these conditions were previously service connected and 
rated, and the veteran is asserting that higher ratings are 
justified due to an increase in severity of the disabilities, 
his claim must be deemed "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994).  Under these circumstances, pursuant to its 
duty to assist, the VA may be required to provide a new 
medical examination to obtain evidence necessary to 
adjudicate the increased rating claims.  Id., citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  This 
obligation was satisfied by the December 1997 examination at 
the VA Medical Center (VAMC) in Oklahoma City, Oklahoma, 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In December 1997, the veteran was examined at the Oklahoma 
City VAMC.  At that time, he described a worsening of his 
left knee condition, with chronic pain and swelling.  It was 
reportedly difficult for him to sleep without a pillow under 
the left knee, and he could walk slowly, with a cane, for no 
more than three blocks before knee pain would cause him to 
stop.  The veteran did not report locking or giving way of 
the left knee, and there was no "significant" instability 
upon examination.  However there was mild crepitus on 
movement, bony irregularity on the medial and lateral joint 
lines, and varus deformity of the joint.  The veteran was 
unable to squat, due to knee pain, but could bear full weight 
on the left knee and had no apparent muscle mass changes in 
the left knee as compared to the right.  Range of motion was 
reported to be from zero to 120 degrees as compared to zero 
to 145 degrees on the right.  The veteran complained of pain 
with flexion past 90 degrees.  The examiner's diagnosis was 
symptomatic post-operative internal derangement of the left 
knee with limitation of motion and severe degenerative joint 
disease (DJD).  The examiner indicated that the veteran had 
moderate functional loss due to his left knee disability.

A January 1998 "Statement of Patient's Treatment," prepared 
at the Lawton, Oklahoma Outpatient Center (OPC), noted mild 
to moderate DJD of the left knee, without synovitis, 
instability or effusion, but did not assess range of motion 
of the knee or otherwise address limitation of knee function 
caused either by the DJD or any associated symptomatology.

The RO has rated the veteran's left knee condition under 
38 C.F.R. § 4.71a, DC 5257, which evaluates "other" knee 
impairments, typically demonstrating recurrent subluxation or 
lateral instability.  A 10 percent rating is assigned where 
the impairment is deemed slight.  A 20 percent rating is 
appropriate for moderate impairment, while assignment of a 30 
percent rating requires a severe knee impairment manifested 
by recurrent subluxation or lateral instability.

Based on the evidence described above, particularly the 
medical examination findings demonstrating no significant 
current instability or subluxation of the left knee, the 
Board finds that a higher rating under DC 5257 is clearly not 
warranted.  However, the Board must consider the other 
reported findings as they relate to other relevant diagnostic 
codes particularly in light of the assessment on most recent 
VA examination that the veteran had moderate functional loss 
due to his left knee disability.  

In this regard, the Board notes that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5010.  Degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint or group of minor joints affected by 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Thus, a claimant could be entitled to a separate 10 
percent rating for painful motion where arthritis is 
established by x-ray evidence even though there is no actual 
limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991); see also VAOPGCPREC 23-97; VAOPGCPREC 9-98.

The veteran's December 1997 VA examination report clearly 
notes limitation of flexion of the left leg, related to the 
veteran's DJD and associated pain, and a substantial 
functional impact on his ability to walk for any distance.  
The range of motion of the left knee is reported as 0-120 
degrees, but with pain when flexion is attempted past 90 
degrees.  Limitation of flexion of the leg is rated under 
38 C.F.R. § 4.71a, DC 5260.  This diagnostic code provides a 
disability evaluation of 0 percent where flexion is limited 
to 60 degrees, 10 percent with flexion limited to 45 degrees; 
20 percent with flexion limited to 30 degrees, and 30 percent 
where flexion of the leg is limited to 15 degrees. 

Based solely on the flexion measurements obtained during the 
December 1997 examination, the veteran's DJD would not appear 
to warrant a compensable (or even noncompensable) evaluation 
under DC 5260.  However, as previously noted, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected where there is, 
among other things, painful motion.  Thus, painful motion of 
a major joint caused by degenerative arthritis, where the 
arthritis is established by X-ray, is deemed to be limited 
motion and entitled to a 10 percent rating, even though there 
is no actual limitation of motion.  See 38 C.F.R. § 4.59; 
Lichtenfels, supra.  The veteran has consistently reported 
pain associated with his left knee, and there are objective 
findings of pathology in the left knee, including guarded 
movement, diminished range of motion, crepitus of the left 
knee and bony irregularity, which presumably account for some 
functional loss.  A body part which becomes painful on use 
must be regarded as seriously disabled when the pain is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  
Accordingly, the Board believes that the evidence supports 
the assignment of a separate 10 percent disability evaluation 
based on painful motion of a major joint caused by 
degenerative arthritis, where the arthritis is established by 
X-ray pursuant to DC 5003.  See generally, 38 C.F.R. §§ 4.40, 
4.45 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995); Voyles 
v. Brown, 5 Vet. App. 451, 453 (1993).

Based on the foregoing, the Board concludes that the veteran 
is currently entitled to separate 10 percent disability 
ratings for slight instability of the left knee under 
Diagnostic Code 5257; as well as a separate 10 percent 
disability rating for painful arthritis of the left knee, 
under Diagnostic Code 5003.

Finally, in evaluating the severity of a disability, 
consideration must be given to the potential application of 
various other provisions of 38 C.F.R. Parts 3 and 4, whether 
or not they were raised by the veteran.  See Suttmann v. 
Brown, 5 Vet. App. 127, 133 (1993); Schafrath v. Derwinski, 1 
Vet. App. 589, 592-593 (1991).  However, through the rating 
above, the Board finds that all functional aspects of the 
veteran's left knee disability have been accounted for, and 
no higher evaluations may be awarded absent evidence of more 
than slight instability or subluxation, "locking" of the 
knee due to displaced cartilage, or ankylosis of the knee 
joint.  The assignment of any additional separate rating at 
this point would, moreover, constitute an impermissible 
evaluation of the same manifestation under different 
diagnoses, which is prohibited.  See 38 C.F.R. § 4.14.


ORDER

Entitlement to an a rating in excess of 10 percent under DC 
5257 for status post-operative internal derangement of the 
left knee is denied.

Entitlement to a separate rating of 10 percent, but no 
greater, for degenerative joint disease of the left knee is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

The veteran's service medical records show frequent treatment 
for back pain during active duty, and the veteran's September 
1992 pre-retirement report of medical examination confirms 
complaints and a diagnosis of chronic low back pain.  
However, as of the date of his release from active duty, 
there was no X-ray or other diagnostic evidence of other 
abnormality of the veteran's spine.  X-rays taken during a 
March 1993 VA medical examination did show disc space 
narrowing at L5-S1 and L4-5, with degenerative spurring at 
L5-S1, L3-4 and L4-5.  Accordingly, the veteran was granted 
service connection for low back pain with DJD.  The residuals 
of the veteran's back injury are currently rated under 
38 C.F.R. § 4.71a, DC 5295, which evaluates lumbosacral 
strain.

At the December 1997 medical examination at the Oklahoma City 
VAMC, the veteran described increasing and relatively 
frequent low back pain, but without any symptoms of sciatica.  
Spine curvature was normal, there was no paravertebral muscle 
spasm, and there was full range of motion of the lumbosacral 
spine with "some mild pain" on full forward flexion and 
full hyperextension.  The examiner diagnosed chronic 
lumbosacral strain, intermittently symptomatic, with 
degenerative changes, and reported his opinion that any 
functional loss secondary to the low back disability was 
"mild."  However, in the January 1998 report described 
above, a physician at the Lawton OPC noted that a CT scan of 
the lumbosacral spine had been conducted in April 1997, 
revealing intervertebral disc (IVD) narrowing and annular 
bulges in the lumbosacral vertebrae which had resulted in 
scheduling the veteran for future neurosurgery.  The RO has 
not obtained the veteran's treatment records from the Lawton 
OPC, and there is no discussion in the January 1998 medical 
statement regarding the etiology of the veteran's IVD 
condition.  Based on this record, the Board finds that 
further development of the medical evidence is required 
before a decision on the veteran's appeal of the evaluation 
of his lower back condition can be made.

The Board observes further, that the veteran reported in his 
April 1998 substantive appeal that he had been receiving 
ongoing treatment from a chiropractor for his back disorder.  
The RO should ensure that such records are obtained and 
associated with the assembled records.

Accordingly, the claim is REMANDED to the RO for completion 
of the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated his 
service-connected back disorder from 1997 
to the present time.  After securing the 
necessary release(s), the RO should 
obtain any records not already contained 
in the claims folder, to include those 
from any identified VA medical center or 
outpatient clinic.  A specific request 
should be made for the veteran's 
treatment records from the Lawton, 
Oklahoma, VAOPC.  Once obtained, all 
records must be associated with the 
claims folder.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic and neurologic 
examination to ascertain the nature and 
extent of his lower back disability.  The 
examiners are specifically requested to 
address the etiology of the veteran's IVD 
and neurologic disorder, and indicate 
whether it is at least as likely as not 
that these conditions are related to the 
veteran's in-service back condition.  The 
examiners should provide their reasons 
and factual basis for any opinion(s) 
expressed in this regard.  The claims 
folder must be made available to the 
examiners for review at all times 
pertinent to the examination.  The 
veteran is advised that failure to report 
for a scheduled VA examination may have 
adverse consequences, possibly including 
the denial of his claim.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal for which a notice of 
disagreement has been filed remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to obtain additional 
development and afford due process of the law, and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The veteran 
and his representative are free to submit any additional 
evidence for consideration on appeal.  No action is required 
of the veteran until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

